Citation Nr: 1000248	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as secondary to service-connected tinea versicolor.  

2.  Entitlement to a disability evaluation greater than 10 
percent for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

The Veteran testified at a Travel Board Hearing in support of 
his claims in May 2005, before the undersigned Veterans Law 
Judge.  

In November 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so the Veteran could 
receive proper notice under the Veterans Claims Assistance 
Act, the RO could attempt to obtain VA and private medical 
records, and the Veteran could undergo a VA examination for 
his skin conditions.  

Unfortunately, the issue of entitlement to service connection 
for skin cancer must be remanded to the AMC again, and is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's tinea versicolor affects approximately 20 
percent of his entire body.  




CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but not higher, for 
tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Code (DC) 7813 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board has construed 
this to also apply to an increased evaluation claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in February and April 2003.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in its November 2005 remand, the 
Board found that the content of the pre-decisional VCAA 
notices was inappropriate  for his increased evaluation 
claim.  If  VCAA notice was inadequate or incomplete, an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) reversed the Federal Circuit's holding in Sanders.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme 
Court held that the Federal Circuit placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption 
of prejudice with regard to deficient VCAA notice.  Id. at 
1705.  The Supreme Court reiterated that "the party that 
'seeks to have a judgment set aside because of an erroneous 
ruling carries the burden of showing that prejudice 
resulted.'" Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943).  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  Id. at 1699.    

For an increased evaluation claim, the Court held that § 
5103(a) requires VA to notify the Veteran that to 
substantiate the claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the Veteran's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life, VA must provide at least 
general notice of that requirement to the Veteran.  However, 
the Federal Circuit recently vacated this decision in part, 
holding that, "...insofar as the notice described by the 
[Court] in Vazquez-Flores requires the VA to notify a 
[V]eteran of alternative diagnostic codes or potential 'daily 
life' evidence, we vacate the judgments."  Vazquez-Flores v. 
Shinseki, 2009 WL 2835434, *10.  Thus, the Veteran is not 
prejudiced by not receiving a letter specifically tailored to 
comply with the Court's decision in Vazquez-Florez v. Peake.  

In February and June 2006, the RO sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters also informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including the Social Security 
Administration.  He was advised that it was ultimately his 
responsibility to send other, private medical records or to 
provide a properly executed release so that VA could request 
the records for him.  The June 2006 letter informed the 
Veteran of the disability rating and effective date elements 
of his claim.  See Dingess/ v. Nicholson, 19 Vet. App. 473 
(2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He was 
given an opportunity to respond to the letters and in the 
March 2008 SSOC, his claim was readjudicated.  Therefore, 
there is no prejudice to the Veteran.  Mayfield, 499 F. 3d at 
1323; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, all obtainable evidence that the Veteran and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file, including his 
service treatment records (STRs), his VA records, and the 
report of his most recent VA compensation examinations 
assessing the severity of his tinea versicolor - the 
determinative issue in this case.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Veteran was also afforded the 
opportunity to give testimony before the Board.

With regard to the increased evaluation claim, the Board is 
satisfied that there was substantial compliance with its 
November 2005 remand directives.  The RO attempted to secure 
a release for the Veteran's private medical records, but he 
did not return the form.  The RO attempted to obtain VA 
medical records from the 1970s, but received a negative 
response from the VA Medical Center (VAMC).  A proper VCAA 
notice was sent to the Veteran, as discussed above.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

The Board finds that VA has satisfied its duties to notify 
and assist the Veteran under the VCAA.  Therefore, no useful 
purpose would be served in remanding this claim for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected tinea versicolor, currently 
evaluated as 10 percent disabling under DC 7813, 
dermatophytosis.  38 C.F.R. § 4.118.  Under DC 7813, the 
rater is instructed to evaluate the skin condition as 
disfigurement of the head, face or neck (DC 7800), scars (DCs 
7801-7805), or dermatitis (DC 7806), depending on the 
predominant disability.  Id.  The Veteran's tinea versicolor 
is located on his chest, arms, and back, and the medical 
evidence does not show that he has permanent scarring from 
this condition.  Thus, DCs 7800-7805 are not applicable.  See 
Butts v. Brown, 5 Vet. App. 532 (1993)  The Board finds that 
dermatitis is the predominant disability and will evaluate 
his skin condition under DC 7806.  

Under DC 7806, a 10 percent evaluation is warranted when at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12 month period.  38 C.F.R. § 4.118.  A 30 percent evaluation 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  Id.  A 
60 percent evaluation is warranted when more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.  Id.  

In May 2003, the Veteran underwent a fee-based examination.  
He reported using moisturizers and Selsun for relief.  He had 
a prescription for Atarax in the past, but was not taking it 
at the time of the examination.  He reported that the 
condition was more active during summer, when the weather was 
humid.  Upon examination, he had small patches of erythema 
and dry skin on his upper chest and elbows.  The examiner 
diagnosed him with tinea versicolor, but did not state what 
percentage of his body was affected.  The examiner did not 
provide enough information for the rating criteria to be 
applied.  

As required by the Board's November 2005 remand instructions, 
the Veteran underwent a VA dermatological examination in 
April 2007.  He reported that his skin condition was worse in 
the summer.  He used Selsun and Lotrimin for relief.  In 
April 2006, he used an antifungal ketoconazole cream.  The 
examiner noted that the tinea versicolor was located on the 
Veteran's trunk, and spread to his arms and back.  Upon 
examination, the Veteran did not have an active skin 
condition on his chest, back, and arms.  Based upon a review 
of the Veteran's claims folder, the examiner found that when 
active, the skin condition affected "around 20 [percent]" 
of the Veteran's total body area and zero percent of his 
exposed body area.  The examiner concluded that the Selsun 
and ketoconazole cream kept the condition well controlled.  

The remaining medical evidence of record shows treatment for 
a skin condition, either by stating that the Veteran used 
Selsun, Lotrimin, ketoconazole, or Atarax.  However, with the 
exception of the April 2007 VA examination, no medical 
evidence provides sufficient information to apply the rating 
criteria.  

Based upon the medical evidence discussed above and the 
Veteran's credible testimony at his May 2005 hearing, the 
Board finds that the overall disability picture for the 
Veteran's tinea versicolor more closely approximates a 30 
percent rating.  38 C.F.R. § 4.7.  The April 2007 VA examiner 
stated that when active, the Veteran's tinea versicolor 
covered "around 20 [percent]" of his entire body.  The 
criteria for a 10 percent evaluation are met when the skin 
condition covers "at least 5 percent, but less than 20 
percent" of the entire body.  38 C.F.R. § 4.118 (emphasis 
added).  The examiner did not specify that the Veteran's 
tinea versicolor covered less than 20 percent of his body, 
but instead stated "around" 20 percent.  Thus, it is 
unclear whether the skin condition affected less than 20 
percent, 20 percent exactly, or slightly more than 20 percent 
of the Veteran's entire body.  The Board will resolve this 
doubt in favor of the Veteran, as two of the three 
possibilities for what constitutes "around" 20 percent meet 
the criteria for a 30 percent evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.118.  

The Veteran's skin condition is not severe enough to warrant 
a 60 percent evaluation.  His tinea versicolor, when active, 
covers at most slightly more than 20 percent of his entire 
body and none of his exposed skin.  To meet the criteria for 
a 60 percent evaluation, it would have to cover more than 40 
percent of his entire body or more than 40 percent of exposed 
areas.  There is no evidence that his disability requires 
treatment with corticosteroids or other immunosuppressive 
drugs.  Therefore, his disability does not meet the criteria 
for a 60 percent evolution.  38 C.F.R. § 4.118.  There is no 
evidence to support the assignment of staged ratings.

Finally, the rating schedule represents as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture, and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptoms cause some pain and 
irritation.  Such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  In addition, it is not shown that the 
disability causes marked interference with employment or 
result in hospitalizations.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

A 30 percent evaluation is granted for tinea versicolor, 
subject to the law and regulations governing the payment of 
monetary awards.  


REMAND

As directed by the November 2005 remand, the Veteran 
underwent a VA examination in April 2007.  The examiner was 
asked to provide an etiology opinion for the Veteran's skin 
cancer and opine as to whether it was directly attributable 
to his period of active service or to his service-connected 
tinea versicolor.  

Although the examiner provided etiology opinions in the April 
2007 examination and January 2008 addendum, no rationale for 
the secondary service connection opinion was provided.  
Recent decisions of the Court require that an etiology 
opinion be accompanied by a rationale in order to be 
adequate.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it 
was legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The April 2007 VA examination report 
is adequate with regard to the theory of direct service 
connection because the examiner stated that the negative 
etiology opinion was due to a lack of evidence and records.  
A January 2008 addendum simply concluded that the Veteran's 
skin cancer "is not related" to his service-connected tinea 
versicolor, and no rationale was provided.  In this respect, 
the examination is inadequate.  

The Board also remanded the Veteran's service connection 
claim so that he could receive proper notice under the VCAA.  
The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Veteran claims service connection for skin cancer, and 
asserts that it was caused by a sunburn during service, and 
alternatively that it was caused by his service-connected 
tinea versicolor.  The VCAA letters of record do not provide 
the Veteran with adequate notice regarding secondary service 
connection under 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to return the 
Veteran's claims folder to the same 
examiner who provided the April 2007 VA 
examination, so that he or she may amend 
the examination report to provide a 
rationale for the opinion regarding 
service connection for skin cancer, 
secondary to service-connected tinea 
versicolor.  If that examiner is no 
longer available, the Veteran should be 
scheduled for a new VA skin diseases 
examination.  The April 2007 examiner (or 
a new examiner) must:

a) Provide an etiology opinion regarding 
the Veteran's skin cancer.  Specifically, 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent) that his skin cancer was caused 
by his service-connected tinea 
versicolor.  

b) Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and explain why an opinion cannot be made 
without speculating.  

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed.  

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  The RO must provide the Veteran with 
VCAA notification with respect to the 
issue of service connection for skin 
cancer, claimed as secondary to service-
connected tinea versicolor.  The notice 
must specifically address secondary 
service connection.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


